Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/21/22, with respect to claims 1-3,5-6,8-12 have been fully considered and are persuasive.  The rejections of all claims has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:
A tubular therapeutic implement comprising a frame portion having a plurality of frame pieces; and a graft portion in a tubular shape disposed along the frame portion, wherein a tube wall of the graft portion has a side opening communicating with an inner cavity of the graft portion, the frame portion includes a first frame piece extending circumferentially while bending to form a complete ring shape and a second frame piece extending circumferentially while bending and being partially discontinuous to form a partial ring shape, the first frame piece and the second frame piece are disposed apart in the axial direction of the graft portion, the side opening is disposed in a specific portion of a full-length portion extending from one end to a different end through an entirety of the graft portion, the specific portion is divided into first and second regions in a circumferential direction, the first region not having the second frame piece, the second region having the second frame piece, the first region is a region sandwiched between a first straight portion at one end of the second frame piece and a second straight portion at the other end, and the side opening is disposed in the first region.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct clarity issues: 
At line 13 of claim 1, “a entirety” was replaced with ---an entirety---.
At line 19 of claim 1, “the first straight portion” was replaced with ---a first straight portion---.
At line 20 of claim 1, “the second straight portion at the other end” was replaced with ---a second straight portion at the other end of the second frame piece---.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/           Primary Examiner, Art Unit 3774